Citation Nr: 0834598	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-00 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an increased disability evaluation for 
lower back disability in excess of 20 percent. 

2.	Entitlement to an increased disability evaluation for 
right knee disability in excess of 10 percent. 

3.	Entitlement to an increased disability evaluation for left 
knee disability in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1997 to November 
2003.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.	Even considering functional loss due to pain, weakness, 
excess fatigability, incoordination or other factors which 
are not contemplated in the relevant rating criteria, the 
veteran's back disability does not approximate flexion 
limited to 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.

2.	The veteran does not have intervertebral disc syndrome and 
has not had an incapacitating episode whereby there was a 
period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest and treatment 
prescribed by a physician.

3.	Even considering functional loss due to pain, weakness, 
excess fatigability, incoordination or other factors which 
are not contemplated in the relevant rating criteria, the 
veteran's right knee disability does not approximate 
flexion limited to 30 degrees, extension limited to 15 
degrees, or moderate recurrent subluxation or lateral 
instability.

4.	Even considering functional loss due to pain, weakness, 
excess fatigability, incoordination or other factors which 
are not contemplated in the relevant rating criteria, the 
veteran's left knee disability does not approximate 
flexion limited to 30 degrees, extension limited to 15 
degrees, or moderate recurrent subluxation or lateral 
instability.



CONCLUSION OF LAW

1.	The schedular criteria for a disability rating in excess 
of 20 percent for low back disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.7, 
4.71a, Diagnostic Code (DC) 5237 (2007).

2.	The schedular criteria for a disability rating in excess 
of 10 percent for right knee disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.7, 
4.71a, DC 5260-5024 (2007).

3.	The schedular criteria for a disability rating in excess 
of 10 percent for left knee disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.7, 
4.71a, DC 5260-5024 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In this case, the veteran 
received notice of the VCAA in an April 2005 letter.

Although the Board notes the decision in Dingess, which held 
that these notice requirements apply to all five elements of 
a service-connection claim, including the degree of 
disability and the effective date of an award, does not apply 
to claims where service connection has already been granted, 
the veteran nevertheless received notice consistent with 
Dingess in an April 2006 letter.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); see also 73 Fed. Reg. 23,353-356 
(April 30, 2008).

The recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) requires VA to notify the claimant that, in order 
to substantiate a claim for increase: (1) claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life; (2) if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant;  (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

The April 2004 letter satisfies the third and fourth elements 
of Vazquez insofar as it notifies the claimant of the process 
for determining a disability rating and provided examples of 
the type of evidence that the veteran should submit in order 
to aid VA in determining the appropriate disability rating.  
Specifically, the letter asks that the veteran provide or 
alert the VA to the existence of any evidence that his 
service connected disability has increased in severity and 
suggested the following examples:
*	Information about the on-going treatment 
records, including VA or other Federal treatment 
records, you have not previously told us about;
*	Recent Social Security determinations;
*	Statements from employers as to job performance, 
lost time, or other information regarding how 
your condition(s) affect your ability at work; 
or
*	Statements discussing your disability symptoms 
form people who have witnessed how they affect 
you.

Nevertheless, the April 2006 VCAA letter did not provide the 
type of notification set forth in the first and second 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889 (Fed. Cir. 2007).

In this context, the veteran and his representative's actions 
are indicative of actual knowledge given that they provided 
specific information concerning the veteran's disabling 
manifestations during the course of the appeal.  
Specifically, the veteran and his representative provided 
statements and treatment records, which discussed his 
service-connected disability in terms of relevant 
symptomatology and the effects on his employment and daily 
living.  In his March 2005 statement submitted with his 
claim, the veteran spoke in terms of the effect that his 
disabilities had on his daily life.  Similarly, in his 
September 2005 statements, the veteran specifically refers to 
range of motion measurements referred to in the relevant 
diagnostic codes for his service connected disabilities, 
showing that the veteran is aware of the requirements of 
those codes.  Additionally, the December 2005 statement of 
the case (SOC) sets forth the applicable rating criteria, 
including the specific findings that would demonstrate a 
worsening condition, such as decreased range of motion, 
necessary for an increased rating.  Hence, all of these 
factors combined, demonstrate actual knowledge of what was 
necessary to substantiate the claim, as well as a reasonable 
understanding of what was needed to substantiate the claims 
for increase; and as such, VA's notice deficiency in this 
regard is deemed non-prejudicial.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).
Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  The Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes service treatment 
records, medical reports from private and military health 
providers, and statements from the veteran addressing the 
severity of his service-connected disabilities.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.

Increased Ratings - Generally

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

When determining the severity of a musculoskeletal disability 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

Low Back Claim

Under the General Rating Formula for Diseases and Injuries of 
the spine, with or without symptoms such as pain, stiffness, 
or aching, the following ratings apply:

*	A 40 percent rating is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.
*	A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.
*	A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, DCs 5235-5243.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion for the thoracolumbar spine is 240 degrees.  
The normal range of motion for each component of spinal 
motion provided in the diagnostic codes is the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2).

IDS is rated under DC 5243, which allows for evaluation 
either under the General Rating for Diseases and Injuries of 
the Spine or Under the Formula for Rating Intervetebral Disc 
Syndrome Based on Incapacitating Episodes.  According to this 
formula, IDS with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrants a 40 percent rating.  IDS 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months warrants a 60 
percent rating.  38 C.F.R. § 4.71a, DC 5243.

An "incapacitating episode" is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
DC 5243, Note (1).

In a January 2004 rating decision, the RO granted service 
connection for low back disability, evaluated as 10 percent 
disabling, effective December 2003.  38 C.F.R. § 4.71a, DC 
5237.  A September 2005 rating decision increased the 
veteran's low back disability evaluation to 20 percent 
disabling, effective March 18, 2005.

In order to warrant the next higher rating under DC 5237, 40 
percent, the veteran must show forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  According to 
the July 2005 Orthopedic Protocol Examination Report 
(Report), the veteran's forward flexion is 56 degrees and 
there is no ankylosis.  Under DeLuca, the Board must also 
consider the extent to which the veteran's fatigability and 
pain upon motion further limit the function of his lower 
back.  To this end, the Board notes that according to the 
June 2005 Report, the veteran's forward flexion is reduced to 
34 degrees after repetitive motion and pain on motion 
beginning at 29 degrees.  These findings are insufficient to 
show functional impairment beyond that contemplated by the 
rating criteria.

With regard to DC 5243, the Board notes that the veteran has 
not been diagnosed with IDS.  Furthermore, while the record 
indicates that the veteran called in sick to work because of 
his symptoms, this self-imposed bedrest does not rise to the 
level of an incapacitating episode as described in the 
diagnostic code.  See 38 C.F.R. § 4.71a, DC 5243.

Upon reviewing the record in this case, the Board finds that, 
at no time during the pendency of this claim for an increased 
rating, has the veteran's disability warranted an evaluation 
above 10 percent and therefore it is unnecessary to consider 
staged ratings.  Hart, supra.

Knee Claims 

Under DC 5024, tenosynovitis is rated on limitation of motion 
of affected parts, as arthritis, degenerative, except gout 
which will be rated under diagnostic code 5002.  See 38 
C.F.R. § 4.71a, DC 5024.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
The normal range of knee motion is from 0 degrees to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: 10 percent for flexion limited to 
45 degrees, 20 percent for flexion limited to 30 degrees, and 
30 percent for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.

Under DC 5261, the following evaluations are assignable for 
limitation of leg extension: 10 percent for extension limited 
to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Under Diagnostic Code 5257 for other impairment of the knee, 
the following evaluations are assignable: slight recurrent 
subluxation or lateral instability, 10 percent; moderate 
recurrent subluxation or lateral instability, 20 percent; and 
severe recurrent subluxation or lateral instability, 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In a January 2004 rating decision, the RO granted service 
connection for right and left knee disabilities, both 
evaluated as 10 percent disabling, effective December 2003.  
38 C.F.R. § 4.71a, DC 5260-5024.  The veteran filed an 
increased rating claim in March 2005.

Right Knee

In order to warrant a rating in excess of 10 percent, the 
veteran must show flexion limited to 30 degrees or less, 
extension limited to 15 degrees or more, or moderate 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DCs 5260, 5261 and 5257.

The June 2005 Report notes the veteran's right knee extension 
as normal and his right knee flexion is 126 degrees.  
Therefore the limitation of motion is not sufficient to 
warrant compensation under DCs 5260 or 5261.  38 C.F.R. § 
4.71a.

The June 2005 Report further notes that there is no abnormal 
movement of the right knee.  Thus there is no "moderate" 
recurrent subluxation as required for a higher evaluation 
under DC 5257.  38 C.F.R. § 4.71a, DC 5257.
Under DeLuca, the Board considers the additional limitations 
on the function of the veteran's right knee due to 
fatiguability and pain.  The veteran's right knee flexion is 
limited further to 100 degrees when fatigued.  The onset of 
the veteran's pain upon motion is recorded as 102 degrees.  
However, neither of these findings evinces further functional 
limitation that would warrant a higher degree of compensation 
than 10 percent.

Upon reviewing the record in this case, the Board finds that, 
at no time during the pendency of this claim for an increased 
rating, has the veteran's right knee disability warranted an 
evaluation above 10 percent and therefore it is unnecessary 
to consider staged ratings.  Hart, supra.

Left Knee

The requirements for an evaluation in excess of 10 percent 
are stated above.

According to the June 2005 Report, the veteran's left knee 
extension is normal and his left knee flexion is 138 degrees.  
Therefore the limitation of motion is not sufficient to 
warrant compensation under DCs 5260 or 5261.  38 C.F.R. § 
4.71a.  

The June 2005 Report further notes that there is some 
abnormal movement of the left knee, specifically, "slight 
patellar instability to medially."  While this satisfies the 
"slight" recurrent subluxation requirement for a 10 percent 
evaluation under DC 5257, it does not satisfy the 
"moderate" recurrent subluxation requirement for a higher 
evaluation.  38 C.F.R. § 4.71a, DC 5257.

Considering DeLuca, the Board notes that the veteran's left 
knee flexion is limited further to 131 degrees when fatigued.  
The onset of the veteran's pain upon motion is recorded as 82 
degrees.  Neither of these findings warrants a higher degree 
of compensation than 10 percent.

Upon reviewing the record in this case, the Board finds that, 
at no time during the pendency of this claim for an increased 
rating, has the veteran's left knee disability warranted an 
evaluation above 10 percent and therefore it is unnecessary 
to consider staged ratings.  Hart, supra.


ORDER

Entitlement to an increased disability rating for low back 
disability in excess of 20 percent is denied.

Entitlement to an increased disability rating for right knee 
disability in excess of 10 percent is denied.

Entitlement to an increased disability rating for left knee 
disability in excess of 10 percent is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


